NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                DAVID WILLIAM ROBERTSON, Appellant.

                             No. 1 CA-CR 19-0611
                               FILED 8-6-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-107508-001
           The Honorable Monica S. Garfinkel, Commissioner

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

Brown & Little PLC, Chandler
By Matthew O. Brown
Counsel for Appellant

David William Robertson, Florence
Appellant
                           STATE v. ROBERTSON
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Randall M. Howe joined.


B A I L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant David William
Robertson has advised the court that, after searching the entire record, he is
unable to discover any arguable questions of law and filed a brief
requesting this court conduct an Anders review of the record. Robertson
was given the opportunity to file a supplemental brief pro se, and has done
so. This court has reviewed the briefs and the record, and finds no
reversible error. Accordingly, we affirm Robertson’s conviction and
resulting sentence.

                 FACTS AND PROCEDURAL HISTORY

¶2            On February 14, 2019, two Phoenix police officers, Officer
Ferrante and Officer Haley, responded to a call from a gas station. Officer
Ferrante approached Robertson because he matched the description of the
subject given in the call. Officer Ferrante detained and searched Robertson.
During the search, Officer Ferrante found a clear bag containing a crystal
substance in Robertson’s jacket pocket and a bandana containing a glass
pipe in the front waistband of Robertson’s pants. Robertson told Officer
Haley that a box containing methamphetamine was inside his vehicle.
Officer Haley inspected the box and discovered three plastic bags of a
crystal substance. Both officers believed the crystal substances found on
Robertson’s person and in his vehicle was methamphetamine.

¶3             Officer Ferrante placed Robertson in a police patrol vehicle
and read Robertson his Miranda rights. Robertson indicated that he drove
a friend to a rehab facility earlier that day and the methamphetamine and
paraphernalia belonged to the friend. Robertson told Officer Haley he
intended to destroy the methamphetamine. During the investigation,
Officer Haley spoke with the only witness at the scene, Mr. Fagurski, and
then assisted Officer Ferrante with Robertson’s arrest and the search of
Robertson’s vehicle. Robertson was arrested and charged with one count
of possession or use of a dangerous drug, a Class 4 felony, and a second


                                       2
                          STATE v. ROBERTSON
                           Decision of the Court

count of possession or use of drug paraphernalia, a Class 6 felony. Ariz.
Rev. Stat. (A.R.S.) §§ 13-3407(A)(1), -3415(A) (2020).

¶4             At a two-day jury trial in August 2018, Officers Ferrante and
Haley and a forensic scientist from the Phoenix Police Department Crime
Laboratory testified in the State’s case in chief. The defense did not present
any witness testimony. The jury returned guilty verdicts on both counts.
At sentencing, the State proved Robertson has four historical prior felony
convictions. Additionally, the court considered that Robertson was
convicted of committing four felonies and two misdemeanors while on
release in this case. See CR-2019-115873-001.

¶5            The court sentenced Robertson as a category three offender.
A.R.S. § 13-703(J). Robertson was sentenced to presumptive prison terms
of 10 years for count one and 3.75 years for count two, with 210 days of
presentence incarceration credit, to run concurrently with the sentences
imposed in CR 2019-115873-001. A.R.S. § 13-703(J).

¶6           This court has jurisdiction over Robertson’s timely appeal
pursuant to Article 6, Section 9, of the Arizona Constitution and A.R.S. §§
12-120.21(A)(1), 13-4031 and -4033(A)(1).

                               DISCUSSION

¶7             The court has reviewed and considered counsels’ brief and
Robertson’s pro per supplemental brief. The court has searched the entire
record for reversible error. See State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App.
1990) (providing guidelines for briefs when counsel has determined no
arguable issues to appeal). Searching the record and reviewing the briefs
reveals no reversible error. The record shows Robertson was represented
by counsel at all stages of the proceedings and counsel was present at all
critical stages. All proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. The sentence imposed was within
the statutory limit. Counsel did not raise any issues on appeal. Robertson’s
supplemental brief raises only one issue related to a typographical error in
Officer Haley’s police report.

¶8            Robertson argues the trial court should have dismissed the
case because Officer Haley wrote the name of a different person in the
report. In the initial police report, Officer Haley wrote, “Fagurski admitted
to having a blue box that contained methamphetamine. . .” which identified
Fagurski as the individual in possession of the drugs and paraphernalia,
not Robertson. We review this issue as a sufficiency of the evidence
challenge.


                                      3
                           STATE v. ROBERTSON
                            Decision of the Court

¶9             The issue of whether the evidence supports the verdict is a
question of law, which we review de novo. See State v. Borquez, 232 Ariz.
484, 487 ¶ 9 (App. 2013). This court reviews the evidence presented at trial
to determine if there is substantial evidence to support the verdict and
whether a reasonable jury could have reached the verdict. See State v.
Shroud, 209 Ariz. 410, 411–12, ¶ 6 (2005). “Substantial evidence is more than
a mere scintilla” and provides proof so a reasonable person could assess the
evidence and reach a conclusion that supports a finding of guilt beyond a
reasonable doubt. See State v. Mathers, 165 Ariz. 64, 67 (1990).

¶10             We view the evidence in the light most favorable to sustaining
the verdict. See Borquez, 232 Ariz. at 487, ¶ 9. A verdict can only be set aside
if the conclusion cannot be reasonably drawn from the evidence presented
at trial. See id. (quoting State v. Arredondo, 155 Ariz. 314, 316 (1987)). We do
not “reweigh the evidence to decide if [we] would reach the same
conclusion as the trier of fact.” See State v. Barger, 167 Ariz. 563, 568 (1990).
The trier of fact determines the sufficiency of evidence presented and the
reliability of the witnesses’ testimony regarding the typographical error in
the police report. See State v. Lehr, 201 Ariz. 509, 517 (2002); see also State v.
Clemons, 110 Ariz. 555, 556–57 (1974) (“No rule is better established than
that the credibility of the witnesses and the weight and value to be given to
their testimony are questions exclusively for the jury.”).

¶11           During direct examination, the State asked Officer Haley to
explain why he wrote “Fagurski” instead of “Robertson” in his initial police
report. Officer Haley admitted he made a typographical error and intended
to write “Robertson,” not “Fagurski”. Officer Haley testified that he
recognized the error and later correctly identified Robertson in his full
report. Defense counsel cross-examined Officer Haley about the error.
Officer Haley reiterated that it was a typographical mistake. At trial, both
Officer Ferrante and Officer Haley identified Robertson, as the person who
possessed the methamphetamines and drug paraphernalia.

¶12            Both officers testified that Mr. Fagurski was a witness
identified at the gas station. Officer Haley spoke with Mr. Fagurski before
approaching Robertson and searching Robertson’s vehicle. After being
advised of his Miranda rights, Robertson told Officer Haley the drugs were
not his, but belonged to a friend. Robertson never disclosed the identity of
the friend.

¶13           Based on the testimony from both officers, a jury could
reasonably conclude Officer Haley made a typographical error in the
report, and intended to write Robertson’s name instead. Additionally, a


                                        4
                          STATE v. ROBERTSON
                           Decision of the Court

jury could reasonably conclude that Robertson possessed the
methamphetamines and drug paraphernalia found on his person and in his
vehicle at the time of his arrest. We find the verdict is based on substantial
evidence and the jury reached a reasonable verdict based on the evidence
and testimony presented at trial.

                               CONCLUSION

¶14            This court has read and considered the briefs and has
searched the record for reversible error. Leon, 104 Ariz. at 300; Clark, 196
Ariz. at 537, ¶ 30. From the court’s review, the record reveals no reversible
error. Accordingly, we affirm Robertson’s convictions and resulting
sentences.

¶15           Upon filing of this decision, defense counsel is directed to
inform Robertson of the status of his appeal and of his future options.
Defense counsel has no further obligations unless, upon review, counsel
finds an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984).
Robertson shall have 30 days from the date of this decision to proceed, if he
desires, with a pro se motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        5